Citation Nr: 1818326	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to May 1982.   

This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2018.  A copy of the hearing transcript has been associated with the claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's duties at Udorn and Nakhon Phanom Royal Thai Air Force Bases likely placed him near the perimeter of the bases.  Herbicide agent exposure may be presumed.

2.  The Veteran has diabetes mellitus type II.


CONCLUSION OF LAW

Diabetes mellitus type II, due to herbicide exposure, is presumed to have been incurred in wartime service.  38 U.S.C. §§ 1101, 1110, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

A disease specified in paragraph (2) of this subsection becoming manifest as specified in that paragraph in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; and (B) each additional disease (if any) that (i) the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having positive association with exposure to an herbicide agent, and (ii) becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and while so serving was exposed to that herbicide agent, shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service.  38 U.S.C. § 1116 (a)(1).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii). 

Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  When a Veteran with service in Thailand during the Vietnam Era claims service connection (SC) for disability based on herbicide exposure, follow the steps in the table below to verify exposure to herbicides.  Did the Veteran serve in the U.S. Air Force in Thailand during the Vietnam Era at one of the following Royal Thai Air Force Bases (RTAFBs) U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang; and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H - Developing Claims for Service Connection (SC) Based on Herbicide Exposure.  

For the purposes of this section, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003). 

The evidence from his DD-214s does not show the Veteran's presence in the Republic of Vietnam.  The issue of exposure to Agent Orange will be discussed further below.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  



III.  History

The Veteran's Service Personnel Records (SPRs) and his DD-214s do not show an indication that the Veteran was Vietnam, but they do show that he was at Royal Thai Air Force Bases (RTAFBs).  One of the Veteran's DD-214s notably reflects that he served in the Air Force with a primary specialty of "Traffic Management Supervisor" from April 1967 to May 1982.   One SPR shows that the Veteran was at Nakhon Phanom (NKP) RTAFB in June 1974 and had authorization to travel for medical treatment.  

A Performance Report for the period of March 7, 1974 to September 4, 1974 shows that while stationed at Nakhon Phanom RTAFB, the Veteran's duties were as Squadron Passenger and Household Good Specialist.  The Veteran received all inbound personal property shipments.  Another Performance Report for the period from September 5, 1974 to April 5, 1975 shows that the Veteran was stationed at Udorn RTAFB.  His duties were as a Household Goods Specialist and Customs Inspector.  It shows that he actively participated in Squadron Sports.   

On October 21, 2010, VA received a VA Form 21-4138, indicating that the Veteran believes he was exposed to herbicide during his tour at Nakhon Phanom RTAFB, Thailand.  He was assigned to the 56th Transportation Squadron.  The Veteran stated that his office sat on the flight line, and that he used the perimeter to do his aerobics.

The Veteran also submitted a January 3, 2012 VA Form 21-4138 regarding his contention that he is presumed to have been exposed to herbicide.  The Veteran indicated that on June 19, 1974 he landed in Vietnam in route to Clark Air Force Base in the Philippines.  He stated that he landed in Tonson Nhut Airforce Base to pick up patients going to Clark Air Force Base for hospital treatment.  The Veteran stated that during his stopover, a patient was late, and passengers were allowed to get off the aircraft to smoke.

In the Veteran's November 12, 2012 Notice of Disagreement, the Veteran asserted, "I believe that there is enough evidence to support reasonable doubt that I was exposed to Agent Orange while stationed at Udorn RTAFB."

In June 2012, the Joint Services Records Research Center (JSRRC) confirmed that Records do show that from March 7, 1974 to September 4, 1974, he was assigned to the 56th Transportation Squadron as the Squadron Passenger and Household Goods Specialist at NKP.   The JSRRC found no evidence that documented or verified exposure to tactical herbicides while on active duty in Thailand.  The JSRRC found that the Veteran's duty was not near the air base perimeter.  They based this upon the evidence of the Veteran's listed daily work duties.  The JSRRC found that the Veteran was not a security policeman or security dog handler, nor was he assigned to a security police squadron.  The JSRRC accepted that the Veteran also served at Udorn from September 9, 1974 to April 5, 1975.  The JSSRC further noted that the Department of Defense list indicates only that limited testing of tactical herbicides was conducted in Thailand from April 2 through September 8, 1964 and in the Republic of Vietnam.  Specifically, the location was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The JSRRC explained that this location was not nearby any U.S. military installation or the RTAFB.  

Ongoing VA treatment records, including from December 2012, show that Diabetes Type II has been identified.  

The Veteran also submitted a December 2012 prepared report with photographs and citations showing that his duties brought him into contact with the perimeter of the RTAFBs.  He contends that he was therefore exposed to Agent Orange.  Briefly, he contends that "using 500 meters as the definition of a minimum buffer distance as described by the Army Field Manual, I daily lived and worked near the perimeter of Udorn Air Force Base. To be more than 500 meters from the perimeter, the base would have to be greater than 1,000 meters in diameter at all points.  Udorn is much smaller in size, thus the flight line, revetments, and barracks fall within 500 meters of the perimeter of the base."  He cites a quotation from Chief Master Sergeant
K. W., USAF (Ret.) showing that herbicide was used at the bases, "His military duties required him to perform landscaping and defoliation duties around the flight line, runways, barracks and perimeter of Udorn Air Force base during his active duty period.  He was exposed to herbicides as he personally mixed and sprayed the defoliant used the flight lines, barracks, and along the perimeter of the air force base."  The Veteran also submitted figures and photographs of the base showing distances from the perimeter.  

The Veteran testified at a January 2018 hearing before the undersigned VLJ.  The Veteran testified that during his tour at Nakhon Phanom in Thailand, part of his duties were to deliver code J to the aerial port squadron, where they would be picked up by C-130s or 123s, taken down to U-Tapao, and put aboard 141s and returned to the United States.  In so doing, he was required to go down the perimeter to the airport.  He would load pallets that would fit in the back of C-130s.   He reported that they would use the perimeter and dirt roads.  Each and every time that they went in and out of the gate, they would also go through the perimeter, which was red dirt.  

The Veterans walked to and from work every day.  There was nothing, no shuttle buses or anything up that late, so they walked the perimeter going to and from their hooches.  When he was transferred from NKP  to Udorn, at that time, he purchased a ten-speed bike.  He lived off base, and would take the perimeter to and from work.  

 He testified that medical professionals first identified diabetes in 2002.  


IV.  Analysis

The SPRs, lay evidence, and note from the JSRRC show that the Veteran was in Thailand during the Vietnam era at the Nakhon Phanom and Udorn RTAFBs.  Records do show that from March 7, 1974 to September 4, 1974 he was assigned to the 56th Transportation Squadron as the Squadron Passenger and Household Goods Specialist.   This period of service at Nakhon Phanom RTAFB is confirmed by the JSRRC.  He also contends that he was exposed to the perimeter at Udorn, and has provided lay testimony as well as annotated photographs.  There is no indication in the available service records that the Veteran served in the Republic of Vietnam.  

Thus, the first critical element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served along the perimeter of the Udorn and Nakhon Phanom RTAFBs.  The Board is satisfied that the Veteran has established this fact.  The Veteran testified that he was in and near the perimeters on a daily basis as part of his official duties and recreational activities.  He testified that he left the base and crossed the perimeter.  His reports are consistent with the charts and photographs he submitted.  

In the instant case, the Board finds that the Veteran has been a consistent historian regarding his duties, dates of service, and other relevant details.  The Board therefore affords significant probative weight to the Veteran's competent and credible lay testimony.  His statements indicate that he regularly had contact with the flight line and base perimeter.  The Veteran asserts that he was consistently performing his duties that required bringing him into direct contact with the base perimeter.  

Based on his credible assertion of serving along the perimeter of NKP and Udorn RTAFBs, the Board finds that the weight of the evidence shows that the Veteran is presumed to have been exposed to herbicide agents during service.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017); M21-1, Part IV, Subpart ii, Chapter 1, Section H - Developing Claims for Service Connection (SC) Based on Herbicide Exposure.  

In addition, the Veteran asserts, and the Board finds, that the Veteran has been diagnosed with diabetes mellitus type II.  See January 2018 Hearing Testimony and VA Treatment Records.  As the Veteran is now presumed to have been exposed to herbicide agents in service, and diabetes mellitus type II is a disease that has been shown to be associated with exposure to herbicide agents, it is presumed that his disability was incurred in service even without evidence of that disease during service.  38 U.S.C. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Consequently, service connection for diabetes mellitus type II, as due to herbicide exposure, is warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


